Citation Nr: 0019326	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-04 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The veteran had active naval service from September 1964 to 
March 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from a May 1997 decision by the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO) which 
granted service connection for PTSD, rated 10 percent 
disabling, effective April 23, 1996, the date of receipt of 
his claim.  By a September 1999 rating decision, the 
evaluation of his PTSD was increased to 50 percent, effective 
April 23, 1996.  In view of AB v. Brown, 6 Vet. App. 35, 38 
(1993), the claim remains in controversy where less than the 
maximum available benefit is awarded.

The Board observes that the veteran noted disagreement with 
the initial rating assigned his PTSD in May 1997 and has 
properly perfected his appeal as to that issue (but he did 
not express disagreement with regard to the effective date of 
award of service connection for that disorder).  Thus, the 
propriety of the rating from the effective date of the award 
through to the time when a final resolution of the issue has 
been reached, is currently before the Board.  Grantham v. 
Brown, 114 F.3d 1156 (1997); Fenderson v. West, 12 Vet. App. 
119 (1999).

During the pendency of the veteran's claim, the VA Schedule 
of Ratings for Mental Disorders was amended and redesignated 
as 38 C.F.R. § 4.130 (1999), effective November 7, 1996.  In 
light of the favorable resolution of the veteran's appeal 
under the regulatory criteria in effect prior to November 7, 
1996, as discussed below, the veteran has not been prejudiced 
by the fact that his case was not considered under the newly 
amended regulation.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

By a November 1999 rating decision, the RO granted 
entitlement to a total disability based on individual 
unemployability and basic eligibility to Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35, and 
denied entitlement to special monthly compensation based on 
housebound status.  The veteran and his representative were 
notified of those determinations, and an appeal as to the 
latter has not been initiated.

FINDING OF FACT

The veteran's PTSD is manifested by depression, recurring 
nightmares, flashbacks, intrusive thoughts, anger, 
irritability, anxiety, significant sleep disturbance, social 
isolation and difficulty getting along with people, 
unpredictable and unprovoked outbursts of anger, including 
toward his spouse; it has rendered him unable to obtain or 
retain employment.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD 
have been met since the effective date of the award of 
service connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service records show that the veteran served in combat in the 
Republic of Vietnam as a corpsman, and received the Purple 
Heart Medal after being wounded in action in May 1967.  He 
filed a claim of service connection for PTSD in April 1996.

VA outpatient records were obtained that reflect PTSD 
counseling sessions the veteran attended between April and 
October 1996.  Those records reflect that he was unemployed 
at that time.  He complained of depression with anxiety, of 
sleeping only three to four hours each night, and of fear 
that he might hit somebody.  He also complained of 
flashbacks, an exaggerated startle response, hypervigilance, 
and social isolation since returning from Vietnam.  He had 
recurrent and intrusive distressing recollections of his 
Vietnam experiences.  Treating VA physicians noted that his 
judgment and insight were fair, and his mood and affect were 
very flat.  Axis I diagnosis was PTSD.  Axis IV diagnosis was 
severe and significant combat stress.  A Global Assessment of 
Functioning (GAF) score of 50 was assigned, with a score of 
50 noted as the highest during the prior year.

On VA medical examination in November 1996, the veteran 
expressed continued hostility and anger concerning his 
Vietnam experiences.  His chief complaints were anxiousness 
and an inability to sleep.  He referred to paranoid thinking 
and suspiciousness primarily as symptoms of his PTSD.  He 
stated that he secluded himself and that his only social 
relationship was with his spouse.  He also reported that his 
spouse bore the brunt of his volatile anger.  Diagnosis was 
mild, chronic PTSD.  A GAF score of 60 was assigned, noted as 
the highest during the prior year.

By a May 1997 decision, the RO granted service connection for 
PTSD, rated 10 percent disabling, effective April 23, 1996.  
The RO rated the veteran's PTSD symptoms under the criteria 
set forth in 38 C.F.R. Part 4, Diagnostic Code 9411 in effect 
prior to and after November 7, 1996.  The veteran initiated 
an appeal of that decision, alleging that the initial rating 
was based on consideration of incomplete evidence.  In the 
substantive appeal, he alleged that statements he made to VA 
physicians had been misconstrued.  He reported that he was 
still seeking treatment at VA, and stated that he took 
medication to manage his sleep and control his anger.

Of record is a January 1999 report from a social worker at 
the Phoenix Veteran Center Readjustment Counseling Service, 
showing that the veteran had received treatment for PTSD at 
that facility since June 1995.  The report reflects that he 
consistently complained of flashbacks, hallucinations related 
to wartime experiences, profound sleep disturbance, and 
depression with anxiety.  He also had difficulty 
concentrating and was quick to anger, causing strain on his 
marriage.  The report reveals that the veteran had considered 
suicide at times.  It was noted that although he attended 
weekly therapy groups and individual sessions, he was only 
able to function on a limited basis.  He had been unable to 
hold a job and had marked difficulties relating to others in 
task situations.  The social worker stated that the veteran's 
symptoms resulted in a profound difficulty in going about his 
daily activities.  He isolated from others and rarely left 
his home except to attend therapy sessions, which also was 
noted as causing strain on his marriage.  The social worker 
opined that the veteran was severely troubled on a daily 
basis by the effects of his Vietnam experiences.  He was 
considered severely impaired in his ability to participate 
successfully in holding down a job.  A GAF score of 35 was 
assigned, with a score of 35 noted as the highest during the 
prior year.

Additional VA outpatient records were obtained reflecting 
treatment the veteran received for PTSD between November 1996 
and March 1998.  Those records reflect that the veteran 
denied auditory and visual hallucinations, but described 
paranoia and hypervigilance.  He reported nightmares which 
recurred approximately three times each week.  He complained 
of continued problems with concentration and anger 
management.  His sleep remained limited to three to four 
hours each night.  He expressed difficulty communicating with 
his spouse.  The outpatient records reflect that medication 
was prescribed for sleeplessness and anger management.  An 
October 1997 report reveals a diagnosis of chronic PTSD with 
possible dysthymic elements.  A GAF score of 40 was assigned.

On VA psychiatric examination in June 1999, the veteran 
complained of continued intrusive thoughts, anger, 
hypervigilance, and irritability.  He stated that his problem 
sleeping had increased over the past three years, and 
estimated that he slept only two to three hours at a stretch.  
Combat-related nightmares occurred nightly, and he complained 
of night sweats.  He reported flashbacks occurring every two 
to three days and daily intrusive thoughts related to combat.  
He described anger and irritability, including physically 
striking people.  He reported that he struck his spouse 
during an argument about six months prior to the examination.  
He expressed feeling bad about that incident, but said he was 
unable to stop from impulsively lashing out in that manner.  
He also reported verbal outbursts.  The VA physician noted 
that the veteran demonstrated continued presence of avoidance 
criteria, and did not talk about his Vietnam experience with 
anyone, including his family.  In describing the relationship 
between his spouse, to whom he had been married for 32 years, 
the veteran indicated that he would not be alive if not for 
her.  He also reported stress in the marriage relating to his 
verbal and physical abuse.  He stated that he did not engage 
in social activities, and had no friends.  Mental status 
evaluation revealed that the veteran's speech was hesitant, 
sometimes vague and/or emotional.  Continuity of thought 
contained some rambling, and thought content contained no 
suicidal or homicidal ideation.  Although his affect was 
broad, his mood was anxious.  Axis I Diagnosis was chronic 
PTSD.  Axis IV diagnosis was stress related to his marriage, 
unemployment, finances, and combat.  A GAF score of 50 was 
assigned, with a score of 50 noted as the highest during the 
prior year.

Based on the above evidence, the RO by September 1999 rating 
decision increased the evaluation for PTSD from 10 to 50 
percent, effective April 23, 1996.

The veteran applied for increased compensation based on 
unemployability in October 1999, reporting that his PTSD 
symptoms interfered with all attempts of retaining employment 
as constant anger prevented him from getting along with 
supervisors and fellow workers.  He stated that his "mind 
tends to run off and put me back in the bush."  He also 
reported an inability to sleep.  He stated that, except for 
two short-lived jobs, he had not worked due to his PTSD since 
April 1996.

After additional review of the claims file, the RO issued a 
November 1999 rating decision which found that the veteran 
was "unable to secure or follow a substantially gainful 
occupation as a result of the service-connected 
disabilities."  Accordingly, the RO held that he was 
entitled to individual unemployability benefits, with payment 
at the 100 percent rate, effective from April 23, 1996.

By history, the veteran is also service-connected for a shell 
fragment wound of the left shoulder, rated 20 percent 
disabling, shell fragment wounds in the scalp and left ear 
with retained foreign bodies, each rated 10 percent 
disabling, tinnitus, rated 10 percent disabling, and 
bilateral hearing loss, rated noncompensable.

II.  Legal Criteria and Analysis

The veteran's claim for a rating in excess of the currently 
assigned 50 percent for PTSD is well grounded, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), as it stems from the 10 
percent rating initially assigned by the RO at the time of 
the May 1997 grant of service connection for the disorder.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Once 
determined that a claim is well grounded, VA has a duty to 
assist in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Pertinent clinical data have been 
associated with the file, including current data sufficient 
to address the merits of the veteran's claim.  Thus, the 
Board is satisfied that the statutory duty to assist has been 
met in this case.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

VA's Schedule for Rating Disabilities has been revised with 
respect to the regulations applicable to evaluating mental 
disorders.  The amendments to the regulations applicable to 
evaluating mental disorders, including the rating criteria 
for PTSD, became effective on November 7, 1996.  The U.S. 
Court of Appeals for Veterans Claims (the Court) has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  As noted above, the veteran filed his 
claim of service connection for PTSD in April 1996, and 
amendments to the rating criteria for mental disorders became 
effective on November 7, 1996.  Thus, the Board is obligated 
under Karnas to evaluate the veteran's claim for an increased 
evaluation under both the old and new criteria.  

Under the criteria for mental disorders, in effect prior to 
November 7, 1996, PTSD warrants a 50 percent rating when a 
veteran's ability to establish or maintain effective or 
favorable relationships is considerably impaired, and because 
of the psychoneurotic symptoms, the reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, Code 
9411.  A 70 percent rating is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Id.  A 100 percent evaluation is warranted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  Id.

Prior to November 7, 1996, the Schedule for Rating 
Disabilities provided that the severity of a mental disorder 
was based on actual symptomatology as it affects social and 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  VA must not under evaluate 
the emotionally sick veteran with a good work record, nor 
must it over evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It is for this reason that great emphasis is placed 
upon the full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of 
the degree of disability, but the report and the analysis of 
the symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 
(1996).

Pursuant to the criteria which became effective November 7, 
1996 (under which the veteran's PTSD has most recently been 
evaluated), a 50 percent rating is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

A 70 percent rating is warranted for PTSD where there is 
occupation and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3 (1999); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).

In Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994), the Court 
upheld an interpretation that the criteria in Code 9411 for a 
100 percent disability rating "are each independent bases" 
for granting a 100 percent rating.  Based on the foregoing, 
the Board concludes that the evidence supports a 100 percent 
rating for the veteran's service-connected PTSD under Code 
9411, in effect prior to November 7, 1996.  The majority of 
pertinent medical evidence, discussed above, shows that 
symptomatology associated with his PTSD has rendered him 
virtually isolated in the community; he avoids people, social 
activities of any kind, and appears to have few friends, if 
any.  The evidence demonstrates that his mood and affect can 
change unpredictably from one moment to the next; he can 
appear thoughtful and controlled in one moment, and angry and 
violent in the next.  Moreover, the evidence shows that even 
the most intimate contacts are severely affected by his PTSD 
symptoms, i.e., his marriage of more than 30 years is 
associated with periods of physical violence and seemingly 
frequent confrontations; it appears that the veteran is able 
to maintain his marriage in large measure due to his spouse's 
patience and understanding of the situation and his 
condition.

Overall, the disability associated with the veteran's 
service-connected PTSD more nearly approximates the criteria 
consistent with a 100 percent rating under Code 9411, in 
effect prior to November 7, 1996, as it is clear that the 
severity of his PTSD symptoms have incapacitated him in terms 
of employment.  As indicated by the RO's recent decision 
granting entitlement to individual unemployability benefits 
at the 100 percent rate, the intensity of the veteran's PTSD 
symptoms have demonstrably shown that he is incapable of 
obtaining or retaining employment.  In making this 
determination, the Board recognizes the VA regulation 
providing that when evaluating a mental disorder, an 
evaluation shall be assigned based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  See 38 
C.F.R. § 4.126(a) (1999).

Additionally, the Board notes that analysis of a claim for a 
higher initial rating requires consideration of the 
possibility of "staged ratings," wherein VA assesses 
whether the level of impairment has changed during the 
pendency of a claim, and then determines the appropriate 
rating at those various stages.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Here, the Board has considered the 
concept of staged ratings pursuant to the guidelines of 
Fenderson, and finds that the totality of the evidence shows 
that symptoms of the veteran's PTSD have consistently met or 
nearly approximated the criteria necessary for the evaluation 
of 100 percent herein assigned, effective April 23, 1996, the 
date of the original claim.

In view of the determination by the Board that a 100 percent 
evaluation is warranted for the veteran's PTSD under the 
criteria for rating mental disorders effective prior to 
November 7, 1996, the Board need not explore the propriety of 
rating him under the amended criteria.  See Karnas, 1 Vet. 
App. at 313.  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating of 100 percent for PTSD is 
granted, from the effective date of the award of service 
connection for the disorder, subject to the law and 
regulations governing the payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

